Citation Nr: 0916231	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  96-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

2.  Entitlement to an initial compensable evaluation for 
parotid calculus and a lump on the left cheek.

3.  Entitlement to service connection for a skin condition of 
the hands.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for laryngitis.

6.  Entitlement to service connection for residuals of 
frostbite of the feet and hands.

7.  Entitlement to service connection for otitis media.

8.  Entitlement to service connection for compression 
neuropathy, left side.

9.  Entitlement to service connection for bilateral knee pain 
and fluid.


10.  Entitlement to service connection for residuals of or an 
allergic reaction to a typhoid shot, claimed as chronic 
rhinitis.

11.  Entitlement to service connection for residual 
disability due to exposure to ethylene and nitrous oxide 
gases.

12.  Entitlement to service connection for chronic pathology 
causing bilateral shoulder pain.

13.  Entitlement to an initial compensable evaluation for 
residuals of right thumbnail deformity.

14.  Entitlement to an initial compensable evaluation for 
allergic rhinosinusitis.

15.  Entitlement to an initial compensable evaluation for 
residuals of a compression fracture of the thoracic 
vertebrae.

16.  Entitlement to an initial compensable evaluation for 
athlete's foot.

17.  Entitlement to service connection for dental trauma 
other than teeth 8 and 9.

18.  Entitlement to service connection for bilateral ankle 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in August 1994, August 1995, and May 
2001.  

The Board remanded all of the Veteran's claims in August 
2004, following a September 2003 Board hearing.  Pursuant to 
this remand, and in view of Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999), a Statement of the Case was issued in 
February 2008 addressing claims for higher initial 
evaluations for allergic rhinosinusitis, residuals of an 
avulsion fracture with laceration of the left leg, athlete's 
foot, residuals of a compression fracture of the thoracic 
vertebrae, bilateral seismoiditis with pes planus and 
spurring; and service connection for a skin condition of the 
hands.  In August 2008, the Veteran submitted a Substantive 
Appeal indicating that he sought to perfect an appeal on four 
of those issues but dropped his appeal on the left leg and 
seismoiditis claims.  

In the February 2008 Statement of the Case, the Appeals 
Management Center (AMC) found that the May 2002 Notice of 
Disagreement on the allergic rhinosinusitis, thoracic 
vertebrae, and skin condition of the hands issues was not 
timely; the AMC specifically indicated that notification of 
the underlying May 2001 rating decision was made on May 14, 
2001, whereas the Notice of Disagreement was received on May 
17, 2002.  Under 38 C.F.R. § 20.305(a), however, in cases 
where the postmark of a letter is not of record (as here), 
the postmark date is presumed to be five days prior to the 
date of receipt, excluding Saturdays, Sundays, and legal 
holidays.  Moreover, in the August 2004 remand, the Board 
remanded these claims in view of Manlincon on the basis that 
a timely Notice of Disagreement had been submitted.  In any 
event, these issues were addressed on their merits in a 
December 2008 Supplemental Statement of the Case.  Given that 
the Veteran perfected an appeal of this matter, the Board 
accepts jurisdiction of these claims on their merits.

The issues of entitlement to initial compensable evaluations 
for residuals of right thumbnail deformity, allergic 
rhinosinusitis, residuals of a compression fracture of the 
thoracic vertebrae, and athlete's foot; and service 
connection for dental trauma other than teeth 8 and 9 and 
bilateral ankle pain are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the AMC in 
Washington, DC.


FINDINGS OF FACT

1.  There is no objective evidence of record whatsoever of 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, or evidencing frequent 
recurrences.  

2.  The Veteran's parotid calculus and lump on the left cheek 
have not been shown to be productive of any endocrine 
dysfunction and have not interfered with any endocrine 
functions.

3.  The Veteran has a current a skin condition of the hands, 
but the competent evidence of record shows that it is not 
etiologically related to service.

4.  There is no competent medical evidence showing that 
chronic bronchitis was first manifest in service.

5.  There is no competent medical evidence showing that 
chronic laryngitis was first manifest in service.

6.  There is no competent medical evidence of current 
residuals of frostbite of the feet and hands.


7.  There is no competent medical evidence of current otitis 
media.

8.  There is no competent medical evidence of current 
compression neuropathy of the left side.

9.  There is no competent medical evidence of current 
bilateral knee pain and fluid.

10.  There is no competent medical evidence of current 
residuals of or an allergic reaction to a typhoid shot, 
claimed as chronic rhinitis.

11.  There is no competent medical evidence of current 
residual disability due to exposure to ethylene and nitrous 
oxide gases.

12.  There is no competent medical evidence of current 
chronic pathology causing bilateral shoulder pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.114, Diagnostic Code 7336 (2008).

2.  The criteria for an initial compensable evaluation for 
parotid calculus and a lump on the left cheek have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.20, 4.27, 4.31, 
4.119, Diagnostic Code 7915 (2008); 38 C.F.R. § 4.119, 
Diagnostic Code 7915 (1995).

3.  A skin condition of the hands was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

4.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

5.  Laryngitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

6.  Residuals of frostbite of the feet and hands were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

7.  Otitis media was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

8.  Compression neuropathy of the left side was not incurred 
in or aggravated by service, nor may it be presumed to have 
been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).

9.  Bilateral knee pain and fluid was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).

10.  Residuals of or an allergic reaction to a typhoid shot, 
claimed as chronic rhinitis, were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

11.  Residual disability due to exposure to ethylene and 
nitrous oxide gases was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

12.  Chronic pathology causing bilateral shoulder pain was 
not incurred in or aggravated by service, nor may it be 
presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for higher initial evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

B.  Entitlement to an initial compensable evaluation for 
hemorrhoids

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent 
evaluation is warranted for mild or moderate hemorrhoids.  A 
10 percent evaluation contemplates hemorrhoids that are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A maximum 20 percent 
evaluation is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.

In this case, the Veteran's VA examinations from January 2000 
and July 2005 contain specific notations indicating no 
current evidence of hemorrhoids.  

Other evidence does indicate current symptomatology.  A 
December 1995 treatment record from Theodore Geffen, M.D., 
reflects that the Veteran "has had persistent hemorrhoids 
that have been quite bothersome," with bowel preparations 
and suppositories including steroids which were not "of much 
value to him."  A VA treatment record from February 2000 
contains an assessment of a chronic recurrent internal 
hemorrhoid, but a rectal examination revealed no pain or 
active blood.  While the Veteran reported "probably" weekly 
hemorrhoid flare-ups with bleeding during his September 2003 
Board hearing, there is no corresponding treatment of such 
symptoms.

Overall, there is no objective evidence of record whatsoever 
of hemorrhoids that are large or thrombotic, irreducible, 
with excessive redundant tissue, or evidencing frequent 
recurrences.  Rather, the Veteran's hemorrhoids are at most 
moderate in degree, and this level of disability is fully 
contemplated by a zero percent evaluation under Diagnostic 
Code 7336.  For that reason, the Veteran's claim for an 
initial compensable evaluation for hemorrhoids must be 
denied.  38 C.F.R. §§ 4.3, 4.7.

C.  Entitlement to an initial compensable evaluation for 
parotid calculus and a lump on the left cheek

In the August 1994 rating decision, the RO initially assigned 
a noncompensable evaluation using Diagnostic Code 5010 for 
"lump left cheek; parotid calculus."  Currently, the RO has 
assigned a zero percent evaluation for the Veteran's parotid 
calculus and lump on the left cheek by analogy under 
38 C.F.R. § 4.119, Diagnostic Code 7915.  See 38 C.F.R. 
§§ 4.40, 4.45.  During the pendency of this appeal, effective 
from June 6, 1996, the provisions of this section were 
revised.  Under the old criteria (included in the 1995 
edition of the Code of Federal Regulations), benign new 
growths of any specified part of the endocrine system were to 
be rated based on interference with endocrine functions, 
using any applicable endocrine analogy.  Under the current 
provisions, applicable only as of June 6, 1996, benign 
neoplasms of any specified part of the endocrine system are 
to be rated as "residuals of endocrine dysfunction."

In this case, the Board notes there have been findings of a 
residual disability but no 
specific findings of endocrine dysfunction or interference 
with endocrine functions.  A private CT scan from October 
1995 revealed several punctate calcifications within the left 
parotid gland as well as small areas of decreased 
attenuation, suggestive of sialolithiasis and chronic 
sialadenitis.  In a report from November 1995, however, 
Daniel W. Rose, M.D., characterized this as essentially 
asymptomatic at the present time while referencing, without 
further clarification, "occasional flair ups necessitating 
antibiotic and other symptomatic treatment."  Moreover, a 
January 2000 VA skin diseases examination report contains a 
notation that the examiner could not find a left parotid 
gland tumor and that such tumor could not be palpated.  

In a February 2000 letter, J. Robert Logan, M.D., noted that 
there was evidence of sialectasia punctate calculi within the 
left parotid gland.  This was noted to be unchanged since 
1995, with "the same problems with the chronic sialadenitis 
and sialolithiasis."  

This claim was addressed in the report of a July 2005 VA 
examination.  The examiner rendered a diagnosis of a history 
of chronic sialoadenitis and sialolithiasis, the same as the 
left cheek and left parotid gland condition.  The examiner, 
however, specifically found that there was "no palpable 
abnormality."  Also, the examiner found that chronic 
sialoadenitis, indicated in February 2000, did not result in 
any impairment of function but could cause stones of the 
salivary gland to occur in the mouth.  This "can cause pain 
if this would occur."

Also, the Veteran underwent a VA upper respiratory 
examination in July 2006 to address his disability.  During 
the examination, the Veteran stated that sometimes he would 
get pressure from his calcification, but it had never acutely 
swollen.  No medications were reported, other than prior use 
of antibiotics and symptom-relieving medications.  The 
examiner found a small calcification within the left parotid 
gland associated with a limited area of chronic sialadenitis 
distal to "this point of apparent obstruction."  While the 
examiner noted that this problem was well-documented in the 
service medical records and had the potential to become worse 
in the future, its level of severity seemed to be entirely 
incidental and asymptomatic for the most part.  The examiner 
failed to detect any impaired function because of the 
problem.  

Overall, there is simply no evidence of current endocrine 
dysfunction, or of interference with endocrine functions, 
resulting from the Veteran's service-connected disorder.  
Rather, the evidence has consistently shown this disorder to 
be asymptomatic in terms of endocrine functioning.  While the 
examiner from July 2005 raised the possibility of pain under 
certain circumstances, these have not been shown in this 
case.  Certainly if such symptoms were to arise, the Veteran 
may reapply for an increased evaluation in the future.  
Absent any current findings of dysfunction, however, the 
Veteran's claim for an initial compensable evaluation for 
this disorder must be denied.  38 C.F.R. §§ 4.3, 4.31.

D.  Staged and extra-schedular ratings

With regard to each of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating pursuant to Fenderson.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

II.  Service connection claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and 
organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's service medical records, including his May 1993 
separation examination report, indicate no skin symptoms of 
the hands.  Subsequent to service, the Veteran was seen at a 
medical facility at Fort Stewart, Georgia with complaints of 
fluid exposure while working as a nursing assistant.  In 
December 1995, he began treatment for increasing skin 
problems of the hands, noted to have accelerated when he was 
working with a new latex glove.  Subsequent medical records 
show extensive treatment for dermatitis of the hands.  A 
January 1997 Fort Stewart record indicates a positive 
allergic reaction to polyvinyl pyrrolidone-iodine in a 
betadine scrubbing cleaner.  In July 2005, the Veteran 
underwent a VA examination; in the corresponding report, the 
examiner, who reviewed the claims file, determined that the 
Veteran had a sensitivity to surgical scrubs and soaks which 
was unrelated to military service.  

As to the Veteran's bronchitis and laryngitis claims, in 
August 1979 he was treated for a sore throat, with an 
impression of viral pharyngitis, rule out strep.  In December 
1979, following complaints of chills and coughing up a green 
substance for two days, an assessment of acute bronchitis was 
rendered.  Chest x-rays from May 1993, just prior to 
separation from service, were entirely within normal limits, 
as was the separation examination report from that date.  
Subsequent to service, an October 1995 private treatment 
record contains assessments of hoarseness, septal deviation, 
and a possible nasal cyst.  A February 2000 VA chest-x-ray 
revealed possible mild chronic obstructive pulmonary disease 
(COPD), with clinical correlation suggested.  There is no 
opinion of record, however, indicating a causal relationship 
between any post-service findings and service.

The report of the Veteran's May 1993 separation examination 
indicates that he described possible frostbite to his feet 
and hands at Fort Sam Houston in Texas in March 1985; the 
examination, however, was entirely within normal limits.  In 
July 2005, the Veteran underwent a VA examination at which he 
reported a possible frostbite injury when stationed outside 
Camp Bullis, with occasional paresthesias and numbness in the 
end of the fingers "when it is cold."  An examination of 
the hands and fingers, aside from the separately service-
connected right thumbnail disorder, revealed no current 
symptoms.  The examiner found that the Veteran had no 
evidence of frostbite in the service medical records.  
Rather, he had a sensitivity to surgical scrubs and soaks 
which was unrelated to military service.  

During service, in April 1985, the Veteran was noted to have 
pain in the left ear and was assessed with otitis media.  In 
an undated record (the date stamp does not include the year, 
but the month was April), the Veteran was assessed with left 
eustachian tube dysfunction.  A separate record indicates a 
history of otitis media in 1986.  There is no post-service 
medical evidence of treatment for this claimed disorder, 
however, and no ear disorders were shown upon separation 
examination in May 1993.


In May 1986, during service, the Veteran was seen for 
complaints of sensory loss and decreased grip strength of the 
left hand; following an examination, this was noted to be 
resolving after an initial assessment of rule out nerve root 
compression.  No neurological symptoms were shown upon 
separation examination in May 1993, or subsequent to service, 
however.

In an undated service treatment record (the date stamp does 
not include the year, but it was in April), the Veteran was 
assessed with left prepatellar bursitis.  The report of the 
Veteran's May 1993 separation examination indicates that he 
described bilateral knee pain for two years; the examination, 
however, was entirely within normal limits.  Moreover, there 
is no post-service medical evidence showing treatment for any 
knee disorders.

In July 1987, an allergy consultation was requested following 
symptoms after a typhoid shot.  In the same month, the 
Veteran was noted to have an urticarial rash.  No skin or 
respiratory abnormalities were shown upon separation 
examination in May 1993, however.  Subsequent to service, a 
September 1995 private treatment record contains a notation 
of an allergy to typhoid vaccine, with a total body anasarca 
and difficulty breathing following a prior shot; no current 
disability, however, was described.  Similarly, a November 
1995 statement from Dr. Rose indicates that the Veteran had a 
long history of allergic signs and symptoms.  Dr. Rose, 
however, indicated that he had "no history" of the 
Veteran's reaction to the in-service typhoid shot other than 
that in the military records and did not suggest current 
rhinitis.

There is no in-service or post-service treatment whatsoever 
indicating any symptoms attributable to exposure to ethylene 
and nitrous oxide gases.

In April 1993, during service, the Veteran was treated for 
left shoulder pain.  The report of the Veteran's May 1993 
separation examination report indicates that he reported left 
shoulder pain on and off for three years.  The accompanying 
examination, however, revealed no corresponding symptoms.  
Moreover, the Veteran's post-service medical records indicate 
no treatment for the shoulders whatsoever.


Here, the Veteran has a current skin condition of the hands, 
but it was not shown until after he started his post-service 
job, and the July 2005 VA examination indicates that he had a 
sensitivity to surgical scrubs and soaks which was unrelated 
to military service.  While the Veteran has been treated 
post-service for hoarseness and has x-ray evidence of COPD, 
there is no medical evidence whatsoever linking any claimed 
respiratory disorders (e.g., bronchitis or laryngitis) to 
service.  The July 2005 VA examination further revealed no 
residuals of claimed frostbite.  As to the remaining claims, 
there is no competent medical evidence whatsoever subsequent 
to service confirming diagnoses corresponding to the 
Veteran's claimed disorders.  

Consequently, the Board does not find that the competent 
medical evidence of record supports the Veteran's claims.  
Currently, the only evidence of record supporting the 
Veteran's claims is his own opinion, as indicated in his lay 
submissions and in his September 2003 Board hearing 
testimony.  The Veteran, however, has not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for a skin condition 
of the hands, bronchitis, laryngitis, residuals of frostbite 
of the feet and hands, otitis media, left-sided compression 
neuropathy, bilateral knee pain and fluid, residuals of a 
reaction to a typhoid shot, residual disability due to 
exposure to ethylene and nitrous oxide gases, and a bilateral 
shoulder disorder, and these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in a corrective letter issued in September 2004, 
pursuant to the Board's remand instructions.  All claims were 
subsequently readjudicated in either a June 2008 Statement of 
the Case or Supplemental Statements of the Case from December 
2008.  In June 2006, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also notes that, in conjunction with the initial 
evaluation claims, there can be no prejudice to the Veteran 
in failing to give adequate 38 U.S.C.A. § 5103(a) notice for 
the initial service connection application.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 
22, 2003) (in which the VA General Counsel held that separate 
notification is not required for "downstream" issues 
following a service connection grant, such as initial rating 
and effective date claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  Full efforts have been made to obtain all of the 
Veteran's relevant medical records.  Board-requested efforts 
to obtain records from Fort Sam Houston, Texas resulted in a 
finding that no records were located on file.  Moreover, VA 
examinations addressing the disorders claimed on appeal have 
been conducted in this case, except where examination was not 
"necessary" under 38 U.S.C.A. § 5103A(d).  The Veteran was 
not given a fully comprehensive VA examination specifically 
addressing the etiology of his claimed disorders, other than 
the claims regarding the skin condition of the hands and 
frostbite.  Such etiology opinions are "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the Veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the Veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the Veteran's claimed disorders to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the Veteran.  Accordingly, the Board 
finds that etiology opinions are not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.

Entitlement to an initial compensable evaluation for parotid 
calculus and a lump on the left cheek is denied.

Entitlement to service connection for a skin condition of the 
hands is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for laryngitis is denied.

Entitlement to service connection for residuals of frostbite 
of the feet and hands is denied.

Entitlement to service connection for otitis media is denied.

Entitlement to service connection for compression neuropathy, 
left side, is denied.

Entitlement to service connection for bilateral knee pain and 
fluid is denied.

Entitlement to service connection for residuals of or an 
allergic reaction to a typhoid shot, claimed as chronic 
rhinitis, is denied.

Entitlement to service connection for residual disability due 
to exposure to ethylene and nitrous oxide gases is denied.

Entitlement to service connection for chronic pathology 
causing bilateral shoulder pain is denied.




REMAND

While the AMC otherwise complied with the Board's August 2004 
remand instructions regarding the claim for an initial 
compensable evaluation for residuals of right thumbnail 
deformity, this issue appears to have been omitted from the 
December 2008 Supplemental Statement of the Case despite the 
additional of further relevant medical evidence.  There is no 
indication that the Veteran withdrew his appeal as to this 
issue.  This oversight constitutes a procedural error 
requiring correction before further Board action on the 
claim.  38 C.F.R. §§ 19.9, 19.31 (2008).

Also, the Veteran has not appeared for an examination 
specifically in conjunction with the claims for initial 
compensable evaluations for allergic rhinosinusitis and 
residuals of a compression fracture of the thoracic 
vertebrae.  The Board thus finds that a VA examination 
addressing these claims is "necessary," under 38 U.S.C.A. 
§ 5103A(d) (West 2002).

The Veteran's athlete's foot was addressed upon VA 
examination in July 2008; however, the findings from that 
examination are inadequate.  This disorder is rated under 
38 C.F.R. § 4.118, Diagnostic Code 7806, but the examiner did 
not provide, in numerical terms, the exact percentage of skin 
coverage resulting from this disorder.  Under the current 
criteria of this diagnostic code, a 10 percent evaluation is 
assigned in cases where five percent of the skin is covered.  
Given that the Veteran's January 2000 VA skin diseases 
examination revealed tinea pedis at the bottom of the feet 
and between the toes and also included onychomycosis of the 
toenails of the first toes of both feet, the Board cannot 
exclude the possibility of five percent of the skin being 
covered.  A more thorough examination is thus needed to 
determine whether a compensable evaluation is warranted.  

With regard to the claim for service connection for dental 
trauma other than teeth 8 and 9, as noted in the August 2004 
Board remand, the Veteran has contended that the crowns he 
has on teeth 8 and 9 (for which service connection has been 
granted) are affecting the bottom teeth.  In view of 38 
C.F.R. § 3.310(a) (2008), which concerns secondary service 
connection, the Board found that a dental examination was 
needed to determine whether he had a current disability of 
his teeth that was proximately due to the service-connected 
#8 and #9 teeth.  Despite this, a September 2004 notice 
letter did not address this claim in terms of secondary 
service connection, and a December 2008 Supplemental 
Statement of the Case did not include the recently revised 
provisions of 38 C.F.R. § 3.310.  Further notification in 
terms of this regulation is thus needed in this case.  See 
38 C.F.R. § 3.159 (2008).

There is a similar problem with regard to the claim for 
service connection for bilateral ankle pain.  In a February 
2000 statement, C.K. Skalla, D.P.M., noted that the Veteran's 
"medical record" as far back as 1977 supported complaints 
of pes planus, with use of orthotics causing symptoms 
including ankle pain.  Dr. Skalla noted that "[t]his 
aggravated condition of the feet and ankles" had a 
significant consequence from which the Veteran then suffered.  
Given that service connection is in effect for bilateral 
seismoiditis with pes planus and spurring, consideration of 
this issue under 38 C.F.R. § 3.310 is also warranted because 
Dr. Skalla's statement significantly raises the question of 
whether orthotics used for pes planus caused or aggravated 
ankle symptoms.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims for service connection for dental 
trauma other than teeth 8 and 9 and for 
bilateral ankle pain.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  This 
notification must include a description 
of the provisions of 38 C.F.R. § 3.310 
(2008).  

2.  Then, the Veteran should be afforded 
a VA medical examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected allergic rhinosinusitis, 
residuals of a compression fracture of 
the thoracic vertebrae, and athlete's 
foot.  The Veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  An 
examination of the nasal passages, with a 
description of all current sinus 
symptoms, is requested.  In regard to the 
thoracic vertebrae disorder, the examiner 
should conduct range of motion testing 
and address the nature and extent of any 
painful motion, functional loss due to 
pain, excess fatigability, weakness, and 
additional disability during flare-ups.  
As to athlete's foot, the examiner should 
specifically state what percentage of the 
body is covered by this disability, as 
well as the nature of all current 
medications.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

3.  After completion of the above 
development, the issues of entitlement to 
initial compensable evaluations for 
residuals of right thumbnail deformity, 
allergic rhinosinusitis, residuals of a 
compression fracture of the thoracic 
vertebrae, and athlete's foot; and 
service connection for dental trauma 
other than teeth 8 and 9 and bilateral 
ankle pain should be readjudicated.  If 
the determination of any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


